        Case 1:20-cv-02366-CCC Document 18 Filed 12/23/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

M. RAE, INC., d/b/a FENICCI’S OF           :   CIVIL ACTION NO. 1:20-CV-2366
HERSHEY, PORTABELLA’S INC.,                :
d/b/a RIVER HOUSE BAR & GRILL,             :   (Judge Conner)
and HERSHEY INDEPENDENT                    :
RESTAURANT ASSOCIATION,                    :
                                           :
                    Plaintiffs             :
                                           :
             v.                            :
                                           :
THOMAS W. WOLF, in his                     :
official capacity as Governor of the       :
Commonwealth of Pennsylvania,              :
and RACHEL LEVINE, MD, in her              :
official capacity as Secretary of the      :
Pennsylvania Department of Health,         :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 23rd day of December, 2020, upon consideration of

plaintiffs’ emergency motion (Doc. 3) for a temporary restraining order and

preliminary injunction, as well as the parties’ briefs in support of and opposition

thereto, (see Docs. 4, 12, 14), the arguments offered during a telephonic hearing

convened on December 21, 2020, and the declarations submitted by the parties, (see

Docs. 13, 15, 16), and for the reasons set forth in the accompanying memorandum of

today’s date, it is hereby ORDERED that plaintiffs’ motion (Doc. 3) is DENIED.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
